EXHIBIT 10.01




AMENDMENT AGREEMENT


This AMENDMENT AGREEMENT, dated as of June 2, 2006 (this “Agreement”), is
entered into by and among DSL.NET, INC., a Delaware corporation (the “Company”),
and LAURUS MASTER FUND, LTD., a Cayman Islands company ("Laurus"). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in (i) that certain Security Agreement, dated as of August 31, 2004 (as
amended, modified and supplemented from time to time, the “Security Agreement”
and, together with the Ancillary Agreements referred to therein, the “2004 Loan
Documents”), and (ii) that certain Subordination Agreement, dated as of November
2, 2005, by and among Laurus, as First Lien Collateral Agent and as First Lien
Lender (as defined therein), DunKnight Telecom Partners, LLC, a Delaware limited
liability company, as Second Lien Collateral Agent (as defined therein), the
Second Lien Lenders (as defined therein) (as amended, modified or supplemented
from time to time, the “Subordination Agreement” and, together with the 2004
Loan Documents, the “Loan Documents”), as applicable.
 
WHEREAS, reference is made to the following Ancillary Agreements: (i) that
certain Secured Revolving Note, dated as of August 31, 2004 and issued by the
Company to Laurus (as amended, modified and/or supplemented, the “Revolving
Note”); (ii) that certain Secured Convertible Minimum Borrowing Note, dated as
of August 31, 2004 and issued by the Company to Laurus (as amended, modified
and/or supplemented, the “MB Note”) (the Revolving Note and the MB Note are
collectively referred to herein as the “Notes”);


WHEREAS, Laurus has agreed effective as of the date hereof to (i) extend the
Maturity Date contained in each of the Notes and (ii) amend the Contract Rate
contained in each of the Notes, and, in consideration thereof, the Company has
agreed to issue to Laurus one million five hundred thousand (1,500,000)
unregistered, restricted shares of the common stock of the Company (the “New
Shares”);


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of the Company and Laurus agree as follows:


The Company and Laurus hereby agree that:
 
1.  Amended and Restated Revolving Note. The Revolving Note is hereby amended
and restated in the form attached hereto as Exhibit A (the “Amended and Restated
Revolving Note”). For the avoidance of doubt, the amendment and restatement of
the Revolving Note as set forth in this Section 1 shall be in substitution for
and not in satisfaction of the Revolving Note.


 
1

--------------------------------------------------------------------------------

 
2.  Amended and Restated MB Note. The MB Note is hereby amended and restated in
the form attached hereto as Exhibit B (the “Amended and Restated MB Note”). For
the avoidance of doubt, the amendment and restatement of the MB Note as set
forth in this Section 2 shall be in substitution for and not in satisfaction of
the MB Note.


3.      New Shares. Immediately following the execution and delivery of this
Agreement by each of the Company and Laurus, the Company hereby agrees to issue
to Laurus the New Shares, subject to securities laws legends applicable to
transactions of this type. Laurus hereby represents, warrants, and acknowledges
to the Company that (a) the New Shares are being acquired for the account of
Laurus, for purposes of investment, and not with a view to the distribution
thereof, as those terms are used in the Securities Act of 1933, as amended (the
"Securities Act"), and the rules and regulations promulgated thereunder; (b)
Laurus has sufficient knowledge and experience in financial and business matters
so as to be capable of evaluating the merits and risks of its investment
decision to acquire the New Shares pursuant to the terms of this Agreement; (c)
Laurus has received copies of such documents and such other information as it
has deemed necessary in order to make an informed investment decision with
respect to the purchase of the New Shares; (d) Laurus understands, and has the
financial capability of assuming, the economic risk of an investment in the New
Shares for an indefinite period of time; and (e) no broker, agent, dealer or
finder of any kind has been retained in connection with this Agreement (and the
Company shall not be responsible for, and Laurus shall indemnify the Company
for, any compensation of any kind which might be claimed as owing to any of such
third parties.


4.      Common Stock Sale Limitation. Notwithstanding anything contained herein
to the contrary (including, without limitation, the provisions of Section 9
hereof), Laurus shall not be entitled to sell any New Shares, in whole or in
part, prior to the date that is three hundred sixty five (365) days after the
date hereof (the “Lock-up Period”). Notwithstanding the forgoing, the Lock-up
Period shall become null and void without any notice to the Company upon the
occurrence and during the continuance of an Event of Default (as defined in any
Loan Document).


5.      Effective Date. The transactions contemplated hereby shall be effective
as of the date first above written (the “Effective Date”), when each of the
following conditions has been satisfied: (i) each of the Company and Laurus
shall have executed, and the Company shall have delivered to Laurus its
respective counterpart to, this Agreement, (ii) the issuance by the Company to
Laurus of the New Shares, and the receipt by Laurus of the stock certificates
evidencing the New Shares, shall have occurred, (iii) the execution by the
Company of, and receipt by Laurus of, the Amended and Restated Revolving Note
and the Amended and Restated MB Note, and (iv) the transactions contemplated by
Section 8, below, shall have occurred.


6.      Effect of Amendment. Except as specifically set forth in this Agreement,
there are no other amendments, modifications or waivers to the Loan Documents,
and all
 
 
2

--------------------------------------------------------------------------------

 
of the other forms, terms and provisions of the Loan Documents remain in full
force and effect. From and after the Effective Date, all references in the Loan
Documents to the Secured Revolving Note and Secured Minimum Borrowing Note shall
be deemed to be references to the Amended and Restated Secured Revolving Note
and the Amended and Restated Secured Minimum Borrowing Note, as contemplated
herein.


7.      Representations of the Company. The Company hereby represents and
warrants to Laurus that (i) no Event of Default (as defined in any Loan
Document) exists and is continuing on the date hereof, (ii) on the date hereof,
all representations and warranties made by the Company in the 2004 Loan
Documents are in all material respects true, correct and complete as of the date
hereof as if made as of the date hereof, except for those representations and
warranties which were made as of a date certain, which such representations and
warranties were true, correct and complete as of the respective dates made.


8.  Other Agreements; Wavers, Consent. Laurus hereby acknowledges that
commensurate with the parties’ execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, the Company will be
entering into similar arrangements with DunKnight Telecom Partners LLC and its
co-investor, Knight Vision Foundation (collectively, “DK”), to extend the
maturity date of the Company’s outstanding debentures (the “DK Debentures”) to
DK from September 4, 2006 to December 4, 2006, and, in connection therewith, the
Company will issue to DK an aggregate of 3,900,000 shares of Company common
stock (the “DK New Shares”) with substantially the same rights and restrictions
as are set forth herein with respect to the New Shares (such transactions
hereinafter being referred to as the “DK Amendment Transactions”). In connection
with the transactions contemplated by this Agreement and the DK Amendment
Transactions, Laurus hereby: (a) waives all economic anti-dilution rights to
which Laurus would otherwise be entitled under the MB Note and/or the Revolving
Note arising solely as a result of the issuance of the New Shares and the DK New
Shares, and (b) consents to the above-described extension of the maturity date
of the DK Debentures and the issuance of the DK New Shares.


9.  Piggy-Back Registration Rights. The Company hereby agrees that if at any
time before the New Shares may be sold by Laurus pursuant to Rule 144(k)
promulgated under the Securities Act, there is not an effective registration
statement covering all of the New Shares and the Company shall determine to
prepare and file with the Securities and Exchange Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act, of any of its equity securities, other than on
Form S-4 or Form S-8 (each as promulgated under the Securities Act) or their
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to Laurus written notice of such determination and, if within fifteen
(15) days of its receipt of such notice, Laurus so requests in writing that New
Shares be included in such registration statement, the Company shall include in
such registration statement all or any part of such New Shares not otherwise
subject to an effective registration statement and
 
 
3

--------------------------------------------------------------------------------

 
requested by Laurus to be included in such registration statement, to the extent
the Company may do so without violating registration rights of others which
exist as of the date of this Agreement, subject to customary underwriter
cutbacks applicable to all holders of registration rights, subject to Laurus’
delivery to the Company of all customary representations, waivers and
indemnities applicable to selling stockholders in a registration statement. For
avoidance of doubt, the registration rights provided to Laurus hereunder will
rank pari passu with the registration rights to be provided by the Company to DK
in respect to the DK New Shares to be issued by the Company as contemplated by
Section 9 hereof.


10.     Form 8-K. The Company hereby agrees to file a Current Report on Form
8-K, completed as appropriate, with the Securities and Exchange Commission
disclosing the terms and conditions set forth in this Agreement as soon as
practicable, but no later than the fourth (4th) business day following the date
hereof.


11.     Binding Effect. This Agreement shall be binding upon the parties hereto
and their respective successors and permitted assigns and shall inure to the
benefit of and be enforce-able by each of the parties hereto and its successors
and permitted assigns. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of the Company and Laurus has caused this Agreement
signed in its name effective as of the date first above written.




DSL.NET, INC.


By: /s/ David F. Struwas                                  
Name: David F. Struwas
Title: President & CEO
 








LAURUS MASTER FUND, LTD.
 


By: /s/ David Grin                                              
Name: David Grin
Title: Director




Agreed and acknowledged:
 
 
 
DUNKNIGHT TELECOM PARTNERS LLC, as Second Lien Collateral Agent, pursuant to the
Subordination Agreement

By: /s/ Keir Kleinknecht                                
Name: Keir Kleinknecht
Title: Manager


 







 
 
5

--------------------------------------------------------------------------------

 

 
EXHIBIT A


Form of Amended and Restated Revolving Note
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT B


Form of Amended and Restated MB Note



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 